IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


T.S.C.,                                    : No. 169 WAL 2017
                                           :
                    Respondent             :
                                           : Petition for Allowance of Appeal from
                                           : the Order of the Superior Court
              v.                           :
                                           :
                                           :
J.T.,                                      :
                                           :
                    Petitioner             :


                                       ORDER



PER CURIAM

        AND NOW, this 9th day of June, 2017, the Petition for Allowance of Appeal is

DENIED.